
	
		II
		111th CONGRESS
		1st Session
		S. 1623
		IN THE SENATE OF THE UNITED STATES
		
			August 6, 2009
			Mr. Feingold (for
			 himself, Mr. Dodd, and
			 Mr. Menendez) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To prohibit the Secretary of the Interior from issuing
		  new Federal oil and gas leases to holders of existing leases who do not
		  diligently develop the land subject to the existing leases or relinquish the
		  leases, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Responsible Federal Oil and Gas Lease
			 Act.
		2.Issuance of new
			 leases
			(a)DefinitionsIn
			 this section:
				(1)LesseeThe
			 term lessee includes any person or other entity that controls, is
			 controlled by, or is in or under common control with, a lessee.
				(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				(b)LeasesEffective
			 beginning on the date of promulgation of regulations under subsection (c), the
			 Secretary shall not issue any new lease that authorizes the exploration for or
			 production of oil or natural gas under section 17 of the Mineral Leasing Act
			 (33 U.S.C. 226), the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et
			 seq.), or the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a
			 person unless the person—
				(1)certifies for each
			 existing lease under those Acts for the production of oil or gas with respect
			 to which the person is a lessee, that the person has diligently developed the
			 Federal land that is subject to the lease in order to produce oil or natural
			 gas or is producing oil or natural gas from the land; or
				(2)has relinquished
			 all Federal oil and gas leases under which oil and gas is not being diligently
			 developed.
				(c)Diligent
			 development
				(1)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall promulgate regulations that define
			 diligently developed for purposes of this section.
				(2)RegulationsThe
			 regulations shall—
					(A)include benchmarks
			 for oil and gas development that will ensure that leaseholders produce oil and
			 gas from each lease within the original term of the lease; and
					(B)require each
			 leaseholder to submit to the Secretary a diligent development plan
			 demonstrating how the lessee will meet the benchmarks.
					(d)Failure To comply
			 with requirementsAny person that fails to comply with this
			 section (including any regulation or order issued under this section) shall be
			 liable for a civil penalty under the terms and conditions of section 109 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719).
			
